Exhibit 10.7
 
 
[STANDARD FORM OF RESTRICTED STOCK AWARD AGREEMENT]
 
BE AEROSPACE, INC. 2005 LONG-TERM INCENTIVE PLAN
 
RESTRICTED STOCK AWARD AGREEMENT
 
 THIS AWARD AGREEMENT (the “Award Agreement”) is made effective as of
______________ (the “Date of Grant”) between BE Aerospace, Inc., a Delaware
corporation (the “Company”), and _________________ (the
“Participant”).  Capitalized terms not otherwise defined herein shall have the
same meanings as in the BE Aerospace, Inc. 2005 Long-Term Incentive Plan (the
“Plan”).
 
WHEREAS, the Company desires to grant the Restricted Stock provided for herein
to the Participant pursuant to the Plan and the terms and conditions set forth
herein;
 
NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:
 
1. Grant of the Award.  Subject to the provisions of this Award Agreement and
the Plan, the Company hereby grants to the Participant, an aggregate of
________________ restricted shares of Common Stock (the “Restricted Stock”),
subject to adjustment as set forth in the Plan.  _________ of the Restricted
Stock shall be subject to time-based vesting (“Time-Based Restricted Stock”) and
_________ of the Restricted Stock shall be subject to performance-based vesting
(“Performance-Based Restricted Stock”).
 
2. Incorporation of Plan.  The Participant acknowledges receipt of the Plan, a
copy of which is attached hereto and represents that he is familiar with its
terms and provisions. This Award Agreement and the Restricted Stock shall be
subject to the Plan, the terms of which are incorporated herein by reference,
and in the event of any conflict or inconsistency between the Plan and this
Award Agreement, the Plan shall govern.  Defined terms used herein without
definition shall have the meanings ascribed thereto in the Plan.
 
3. Vesting Schedule.  Subject to the terms and conditions hereof, the
Participant shall vest in the Restricted Stock as follows, unless previously
vested or canceled in accordance with the provisions of the Plan or this Award
Agreement:
 
(a) Time-Based Restricted Stock.  On each of the first, second, third and fourth
anniversaries of the Date of Grant (each an “Anniversary Date”), twenty-five
percent (25%) of the Time-Based Restricted Stock shall vest and no longer be
subject to cancellation pursuant to Section 4 or the transfer restrictions set
forth in Section 7.
 
(b) Performance-Based Restricted Stock.  Subject to the Company achieving its
Earnings Before Interest and Taxes target (the “Performance Target”) in the
12-month period ending on September 30th each year (the “Performance Period”),
the Performance-Based Restricted Stock shall vest pursuant to the following
terms and no longer be subject to cancellation pursuant to Section 4 or the
transfer restrictions set forth in Section 7:
 

--------------------------------------------------------------------------------


 
(i) If the Company achieves or exceeds one hundred percent (100%) of the
Performance Target over the applicable Performance Period, twenty-five percent
(25%) of the Performance-Based Restricted Stock shall vest on the applicable
Anniversary Date.
 
(ii) If the Company achieves ninety percent (90%) of the Performance Target over
the applicable Performance Period, ten percent (10%) of the Performance-Based
Restricted Stock shall vest on the applicable Anniversary Date.
 
(iii) If the Company achieves over ninety percent (90%) but less than one
hundred percent (100%) of the Performance Target over the applicable Performance
Period, between ten percent (10%) and twenty-five percent (25%) of the
Performance-Based Restricted Stock (as determined on the basis of linear
interpolation) shall vest on the applicable Anniversary Date.
 
(iv) If the Company achieves less than ninety percent (90%) of the Performance
Target over the applicable Performance Period, the Participant forfeits the
amount of Performance-Based Restricted Stock that would have vested on the
applicable Anniversary Date.
 
The applicable Performance Targets shall be established by the Committee in
writing no later than 90 days after the commencement of the applicable
Performance Period for purposes of Section 162(m) the Internal Revenue Code of
1986, as amended (the “Code”).
 
4. Termination of Employment.  In the event of the Participant’s termination of
employment with the Company prior to the vesting of all shares of Restricted
Stock hereunder for any reason other than death or Disability, all
unvested shares of Restricted Stock shall be cancelled immediately without
consideration as of the date of such termination.
 
5. Death or Disability.  If, prior to the vesting of all shares of Restricted
Stock hereunder, the Participant’s employment with the Company terminates due to
death or Disability, all of the unvested shares of Restricted Stock shall vest
immediately and shall no longer be subject to cancellation pursuant to Section 4
or the transfer restrictions set forth in Section 7.
 
6. Change in Control.  Upon a Change in Control prior to the vesting of all
shares of Restricted Stock hereunder, all of the unvested shares of Restricted
Stock shall vest immediately and shall no longer be subject to cancellation
pursuant to Section 4 or the transfer restrictions set forth in Section 7.
 
7. Nontransferability of Restricted Stock.  Unless otherwise determined by the
Committee, the Restricted Stock may not be transferred, pledged, alienated,
assigned or otherwise attorned other than by last will and testament or by the
laws of descent and distribution or pursuant to a domestic relations order, as
the case may be; provided, however, that the Committee may, subject to such
terms and conditions as it shall specify, permit the transfer of the Restricted
Stock, including, without limitation, for no consideration to a charitable
institution or a Permitted Transferee. Any shares of Restricted Stock
transferred to a charitable institution may not be further transferable without
the Committee’s approval and any shares of Restricted Stock transferred to a
Permitted Transferee shall be further transferable only by last will and
testament or the laws of descent and distribution or, for no consideration, to
another Permitted Transferee of the Participant.
 
2

--------------------------------------------------------------------------------


 
8. Rights as a Stockholder.  The Participant shall have, with respect to the
Restricted Stock, all the rights of a stockholder of the Company, including, if
applicable, the right to vote the Restricted Stock and to receive any dividends
or other distributions, subject to the restrictions set forth in the Plan and
this Award Agreement.
 
9. Dividends and Distributions.  Any cash, Common Stock or other securities of
the Company or other consideration received by the Participant as a result of a
distribution to holders of Restricted Stock or as a dividend on the Restricted
Stock shall be subject to the same restrictions as the Restricted Stock, and all
references to Restricted Stock hereunder shall be deemed to include such cash,
Common Stock or other securities or consideration.
 
10. Legend on Certificates.  The Committee may cause a legend or legends to be
put on certificates representing the Common Stock underlying the Restricted
Stock to make appropriate reference to such restrictions as the Committee may
deem advisable under the Plan or as may be required by the rules, regulations,
and other requirements of the Securities and Exchange Commission, any exchange
that lists the Common Stock, and any applicable federal or state laws.
 
11. Conditions to Delivery of Common Stock Certificates.  The Company shall not
be required to deliver any certificate or certificates for shares of Common
Stock pursuant to this Agreement prior to fulfillment of all of the following
conditions:
 
(a) The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee determines to be necessary or advisable;
and
 
(b) The lapse of such reasonable period of time as the Committee may from time
to time establish for reasons of administrative convenience.
 
12. Physical Custody.  The Restricted Stock may be issued in certificate form or
electronically in “book entry”.  The Secretary of the Company or such other
representative as the Committee may appoint shall retain physical custody of
each certificate representing Restricted Stock until all of the restrictions
imposed under this Award Agreement with respect to the shares evidenced by such
certificate expire or are removed.  In no event shall the Participant retain
physical custody of any certificates representing unvested Restricted Stock
assigned to Participant.
 
13. No Entitlements.
 
(a) No Right to Continued Employment.  This award is not an employment
agreement, and nothing in this Award Agreement or the Plan shall (i) alter the
Participant’s status as an “at-will” employee of the Company, (ii) be construed
as guaranteeing the Participant’s employment by the Company or as giving the
Participant any right to continue in the employ of the Company during any period
(including without limitation the period between the Date Of Grant and the
applicable vesting date in accordance with Section 3) or (iii) be construed as
giving the Participant any right to be reemployed by the Company following any
termination of Employment.
 
3

--------------------------------------------------------------------------------


 
(b) No Right to Future Awards.  This award of Restricted Stock and all other
equity-based awards under the Plan are discretionary.  This award does not
confer on the Participant any right or entitlement to receive another award of
Restricted Stock or any other equity-based award at any time in the future or in
respect of any future period.
 
(c) No Effect on Future Employment Compensation.  The Company has made this
award of Restricted Stock to the Participant in its sole discretion.  This award
does not confer on the Participant any right or entitlement to receive
compensation in any specific amount for any future fiscal year, and does not
diminish in any way the Company’s discretion to determine the amount, if any, of
the Participant’s compensation.  In addition, this award of Restricted Stock is
not part of the Participant’s base salary or wages and will not be taken into
account in determining any other employment-related rights the Participant may
have, such as rights to pension or severance pay.
 
14. Taxes and Withholding.  No later than the date as of which an amount with
respect to the Restricted Stock first becomes includable in the gross income of
the Participant for applicable income tax purposes, the Participant shall pay to
the Company or make arrangements satisfactory to the Committee regarding payment
of any federal, state or local taxes of any kind required by law to be withheld
with respect to such amount.  Unless otherwise determined by the Committee, in
accordance with rules and procedures established by the Committee, the minimum
required withholding obligations may be settled in Common Stock, including
Common Stock that is part of the award that gives rise to the withholding
requirement.  The obligations of the Company to deliver the certificates
for shares of Common Stock under this Award Agreement shall be conditional upon
such payment or arrangements and the Company shall, to the extent permitted by
law, have the right to deduct any such taxes from any payment of any kind
otherwise due to the Participant, including, without limitation, by
withholding shares of Common Stock to be delivered upon vesting.
 
15. Section 83(b) Election.  If, within 30 days of the Date of Grant, the
Participant makes an election under Section 83(b) of the Code, or any successor
section thereto, to be taxed with respect to all or any portion of the
Restricted Stock as of the date of transfer of the Restricted Stock rather than
as of the date or dates upon which the Participant would otherwise be taxable
under Section 83(a) of the Code, the Participant shall deliver a copy of such
election to the Company immediately after filing such election with the Internal
Revenue Service.
 
16. Securities Laws.  In connection with the grant or vesting of the Restricted
Stock the Participant will make or enter into such written representations,
warranties and agreements as the Committee may reasonably request in order to
comply with applicable securities laws or with this Award Agreement.
 
17. Miscellaneous Provisions.
 
(a) Notices.  Any notice necessary under this Award Agreement shall be addressed
to the Company in care of its Secretary at the principal executive office of the
Company and to the Participant at the address appearing in the records of the
Company for the Participant or to either party at such other address as either
party hereto may hereafter designate in writing to the other.  Notwithstanding
the foregoing, the Company may deliver notices to the Participant by means of
email or other electronic means that are generally used for employee
communications.  Any such notice shall be deemed effective upon receipt thereof
by the addressee.
 
4

--------------------------------------------------------------------------------


 
(b) Headings.  The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Award Agreement.
 
(c) Counterparts.  This Award Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.
 
(d) Entire Agreement.  This Award Agreement and the Plan constitute the entire
agreement between the parties hereto with regard to the subject matter
hereof.  They supersede all other agreements, representations or understandings
(whether oral or written and whether express or implied) that relate to the
subject matter hereof.
 
(e) Amendments.  The Board or the Committee shall have the power to alter,
amend, modify or terminate the Plan or this Award Agreement at any time;
provided, however, that no such termination, amendment or modification may
adversely affect, in any material respect, the Participant’s rights under this
Award Agreement without the Participant’s consent.  Notwithstanding the
foregoing, the Company shall have broad authority to amend this Award Agreement
without the consent of the Participant to the extent it deems necessary or
desirable (i) to comply with or take into account changes in or interpretations
of, applicable tax laws, securities laws, employment laws, accounting rules and
other applicable laws, rules and regulations, (ii) to ensure that the Restricted
Stock is not subject to taxes, interest and penalties under Section 409A of the
Code, (iii) to take into account unusual or nonrecurring events or market
conditions, or (iv) to take into account significant acquisitions or
dispositions of assets or other property by the Company. Any amendment,
modification or termination shall, upon adoption, become and be binding on all
persons affected thereby without requirement for consent or other action with
respect thereto by any such person.  The Committee shall give written notice to
the Participant in accordance with Section 17(a) of any such amendment,
modification or termination as promptly as practicable after the adoption
thereof.  The foregoing shall not restrict the ability of the Participant and
the Company by mutual consent to alter or amend the terms of the Restricted
Stock in any manner that is consistent with the Plan and approved by the
Committee.
 
(f) Successor.  Except as otherwise provided herein, this Award Agreement shall
be binding upon and shall inure to the benefit of any successor or successors of
the Company, and to any Permitted Transferee pursuant to Section 7.
 
(g) Choice of Law.  Except as to matters of federal law, this Award Agreement
and all actions taken thereunder shall be governed by and construed in
accordance with the laws of the State of Delaware (other than its conflict of
law rules).
 
5

--------------------------------------------------------------------------------


 

 
BE AEROSPACE, INC.
     
By:
 
Name: Amin Khoury
 
Title: Chairman of the Board

 
 
6

--------------------------------------------------------------------------------


 
ELECTION UNDER SECTION 83(b)
 
OF THE INTERNAL REVENUE CODE OF 1986
 
The undersigned taxpayer hereby elects, pursuant to Section 83(b) of the
Internal Revenue Code of 1986, as amended, to include in gross income for 2006
the amount of any compensation taxable in connection with the taxpayer’s receipt
of the property described below:
 
1. The name, address, taxpayer identification number and taxable year of the
undersigned are:
 
TAXPAYER’S NAME:
 
SPOUSE’S NAME:
 
TAXPAYER’S SOCIAL SECURITY NO.:
 
SPOUSE’S SOCIAL SECURITY NO.:
 
TAXABLE YEAR:
 
ADDRESS:
         



2. The property which is the subject of this election is shares of Common Stock
of BE Aerospace, Inc.
 
3. The property was transferred to the undersigned on
 
4. The property is subject to the following restrictions:  The shares of Common
Stock are subject to cancellation if unvested as of the date of termination of
service other than for death or disability and are nontransferable until vested.
 
5. The fair market value of the property at the time of transfer (determined
without regard to any restriction other than a restriction which by its terms
will never lapse) is: $ per share x ________ shares = $ _________.
 
6. The undersigned paid $ per share x ________ shares for the property
transferred or a total of $
 
The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property.  The undersigned taxpayer is the person performing the
services in connection with the transfer of said property.
 
7

--------------------------------------------------------------------------------


 
The undersigned will file this election with the Internal Revenue Service office
to which he files his annual income tax return not later than 30 days after the
date of transfer of the property.  A copy of the election also will be furnished
to the person for whom the services were performed. Additionally, the
undersigned will include a copy of the election with his income tax return for
the taxable year in which the property is transferred. The undersigned
understands that this election will also be effective as an election under
___________ law.
 
Dated:___________________________________________                                                       
       
Taxpayer
The undersigned spouse of taxpayer joins in this election.
     
Dated:
___________________________________________                                    
       
Spouse of Taxpayer

 
8


